REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Independent Claim 1 recites an apparatus including a processor programmed to, inter alia, “register the user by training, based on the plurality of extracted features of the registration speech signal and the plurality of extracted features of the rate-adjusted speech signal, a machine learning model;” and Claims 10 and 14 recite corresponding features. The prior art of record does not describe or suggest registering a user in a voice authentication system based on extracted features of a registration speech signal and extracted features of a rate-adjusted speech signal.  Therefore, independent Claims 1, 10, and 14 (and Claims 2-9, 11-13, and 15 dependent therefrom) are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./           Examiner, Art Unit 2656                                                                                                                                                                                             
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656